DETAILED ACTION
Amendment submitted August 23, 2022 has been considered by examiner. Claims 1-20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496).

Claims 1, 14 and 20: discloses a method, a device and a computer-readable medium for synchronizing data of a database replica server of a cloud-based database comprising data stored in pages, comprising: 
receiving from a client, at the database replica server, a request for a desired page of database data [0034]. [See at least a request for data.]
in response to receiving the request for the desired page:
retrieving a stored version of the desired page [0039, 0041]. [See at least retrieving a page.]
retrieving one or more redo log records associated with the desired page from a log [0039, 0041]. [See at least accessing a redo log with page records.]
applying the one or more redo log records to the stored version of the desired page to generate an updated desired page [0039, 0041]. [See at least creating a new version of the page based on the latest timestamp.]

	Gupta discloses storing data including data that uses logs in a cache, but, Gupta alone does not explicitly disclose a log cache and applying the one or more redo log records at the database replica server.
	However, Chopra (Col 7 ln 6-22) discloses caching transaction logs and applies the log records in a secondary replica system.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chopra. One would have been motivated to do so in order to make sure that replicas are properly updated in case data would need to be recovered at a later point.
 Claim 3: Gupta as modified discloses the method of Claim 1 and Gupta further discloses wherein the log cache is part of the database replica server [0057]. [Also see Chopra (Col 7 ln 6-22).]
Claim 7: Gupta as modified discloses the method of Claim 1 and Gupta further discloses prior to retrieving the one or more redo log records associated with the desired page: storing a plurality of redo log records to the log cache, the plurality of redo log records comprising at least one of the one or more redo log records associated with the desired page [0039, 0041]. [Chopra (Col 7 ln 6-22).]
Claim 15: Gupta as modified discloses the device of Claim 14 and Gupta further discloses: 
the processing unit comprises the log cache; and the instructions, when executed by the processing device, further cause the processing unit to perform the functions of a log cache [0039, 0041]. [Chopra (Col 7 ln 6-22).]


Claims 2, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) and further in view of Johnson (US Patent Application Publication 2016/0352813).

Claim 2: Gupta as modified discloses the method of Claim 1, but Gupta alone does not explicitly disclose wherein: the cloud-based database is a multi-master cloud-based database; and the database replica server is a database master server.
However, Johnson [0022] discloses that a cloud-based database is a “multi-master database system” and having a server as a master database.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Johnson. One would have been motivated to do so in order to have a particular cloud-based infrastructure where more replicas are distributed and faster accessed.
Claim 6: Gupta as modified discloses the method of Claim 1, but Gupta alone does not explicitly disclose wherein the database replica server retrieves the stored version of the desired page from a page store of the cloud-based database.
However, Gupta [0039, 0041] discloses retrieving stored version of pages and Johnson [0088] discloses retrieving data from cloud-based databases.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chen. One would have been motivated to do so in order to retrieve requested data in a system in a cloud environment. 
Claim 8: Gupta as modified discloses the method of Claim 7, but Gupta alone does not explicitly disclose wherein the step of storing the plurality of redo log records to the log cache is performed by a database master server.
However, Gupta [0039, 0041] and Chopra (Col 7 ln 6-22) disclose storing redo log records in a cache and Johnson [0022] discloses using at least a master server to store items.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chen. One would have been motivated to do so in order to store particular data in a system in a cloud environment. 
Claim 9: Gupta as modified discloses the method of Claim 7, but Gupta alone does not explicitly disclose wherein the step of storing the plurality of redo log records to the log cache is performed by the database replica server.
However, Gupta [0039, 0041] and Chopra (Col 7 ln 6-22) disclose storing redo log records in a cache and Johnson [0022] discloses using at least server to store items.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chen. One would have been motivated to do so in order to store data in a particular storage environment.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) and further in view of Mugali et al (US Patent Application Publication 2018/0329935).

Claim 4: Gupta as modified discloses the method of Claim 1, but Gupta alone does not explicitly disclose wherein the log cache is part of the cloud-based database separate from the database replica server.
However, Gupta [0057] and Chopra (Col 7 ln 6-22) disclose a log cache and Mugali [0035] discloses that various storages and servers are separate from each other, including database servers and cloud servers. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Mugali. One would have been motivated to do so in order to have a particular distributed infrastructure to keep certain data separate for recoverability. 


Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) and further in view of Applicant Admitted Prior Art – Application 17/107,588, hereinafter, Chen.

Claim 5: Gupta as modified discloses the method of Claim 1, but Gupta alone does not explicitly disclose wherein the database replica server retrieves the stored version of the desired page from a buffer pool of the database replica server.
However, Chen [0004] discloses having a buffer pool in replica server that retrieves the stored version of the page.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chen. One would have been motivated to do so in order to retrieve requested data. 
Claim 17: Gupta as modified discloses the device of Claim 14, but Gupta alone does not explicitly disclose wherein: the instructions, when executed by the processing device, further cause the processing unit to perform the functions of a buffer pool; and the stored version of the desired page is retrieved from the buffer pool.
However, Chen [0004] discloses having a buffer pool in replica server that retrieves the stored version of the page.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Chen. One would have been motivated to do so in order to retrieve requested data.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) and further in view of Erofeev (US Patent Application Publication 2007/0185852).

Claim 10: Gupta as modified discloses the method of Claim 7, but Gupta alone does not explicitly disclose prior to storing the plurality of redo log records to the log cache: determining that the log cache has insufficient memory available to store the plurality of redo log records; and evicting one or more redo log records stored in the log cache.
However, Gupta [0039, 0041] and Chopra (Col 7 ln 6-22) disclose redo log records in a cache and Erofeev [0043] discloses deleting cache log entries based before storing a new log record if size “of log entries exceeds a storage threshold of the cache memory”.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Erofeev. One would have been motivated to do so in order to store the most recent log entries. 


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) and further in view of Leshinsky et al (US Patent Application Publication 2011/0289289).

Claim 11: Gupta as modified discloses the method of Claim 7, but Gupta alone does not explicitly disclose wherein:
each redo log record of the plurality of redo log records is associated with a page, storing the plurality of redo log records to the log cache comprises storing each redo log record of the plurality of redo log records, in a lookup table of the log cache, in association with a lookup table entry corresponding to a page associated with the redo log record; and retrieving the one or more redo log records from the log cache comprises 15 retrieving one or more redo log records stored in association with a lookup table entry corresponding to the desired page.
However, Gupta [0039, 0041] discloses redo log records associated with a page in a cache and Leshinsky [0034] discloses storing log entries in a cache that is associated with a lookup data structure.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Leshinsky. One would have been motivated to do so in order to retrieve log entries faster by using a lookup structure. 
Claim 16: Gupta as modified discloses the device of Claim 14, but Gupta alone does not explicitly disclose wherein: the log cache comprises a plurality of stored redo log records, each stored redo log record of the plurality of stored redo log records being stored in a lookup table of the log cache in association with a lookup table entry corresponding to a page; and retrieving the one or more redo log records from the log cache comprises retrieving one or more stored redo log records stored in association with the lookup table entry corresponding to the desired page.
However, Gupta [0039, 0041] discloses redo log records associated with a page in a cache and Leshinsky [0034] discloses storing log entries in a cache that is associated with a lookup data structure.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Leshinsky. One would have been motivated to do so in order to retrieve log entries faster by using a lookup structure.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) further in view of Leshinsky et al (US Patent Application Publication 2011/0289289) and further in view of Leshinsky et al (US Patent Application Publication 2020/0186602), hereinafter Leshinsky 2.

Claims 12 and 18: Gupta as modified discloses the method and device of Claims 11 and 17 above, but Gupta alone does not explicitly disclose wherein: the stored version of the desired page is associated with a log sequence number; and retrieving the one or more redo log records comprises retrieving one or more redo log records stored in association with log sequence numbers higher than the log sequence number of the stored version of the desired page.
However, Gupta [0039, 0041] discloses redo log records associated with a page in a cache and Leshinsky 2 [0091] discloses retrieving the highest available log sequence number entries.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Leshinsky 2. One would have been motivated to do so in order to retrieve the most up-to-date data by retrieving the latest version of records.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2014/0324785) in view of Chopra et al (US Patent 10,289,496) further in view of Erofeev (US Patent Application Publication 2007/0185852) further in view of Leshinsky et al (US Patent Application Publication 2011/0289289) and further in view of Leshinsky et al (US Patent Application Publication 2020/0186602), hereinafter Leshinsky 2.

Claims 13 and 19: Gupta discloses the method and device of Claims 12 and 18 above, but Gupta alone does not explicitly disclose prior to retrieving the one or more redo log records associated with the desired page: 
determining that the log cache has insufficient memory available to store a plurality of redo log records; evicting one or more redo log records stored in the log cache [See at least Erofeev [0043] disclosing deleting cache log entries based before storing a new log record if size “of log entries exceeds a storage threshold of the cache memory”.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Erofeev. One would have been motivated to do so in order to store the most recent log entries.

storing the plurality of redo log records to the log cache, the plurality of redo log records comprising at least one of the one or more redo log records associated with the desired page [See at least Gupta [0039, 0041] disclosing redo log records associated with a page in a cache.]

updating a visible log sequence number of the database replica server to a value equal to an ending log sequence number associated with the plurality of redo log records [See at least Leshinsky 2 [0091, 0111] disclosing updating a version of data, including the log sequence number, to a higher available log record.]
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Leshinsky 2. One would have been motivated to do so in order to retrieve the most up-to-date data by retrieving the latest version of records. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Talius et al (2011/0178984) describes at least replicas that use a log cache.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163